COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00146-CR


WELDON EUGENE SHELTON                                                   APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE

                                       ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                       ----------

                         MEMORANDUM OPINION1

                                       ----------

      Pursuant to a plea bargain, Weldon Eugene Shelton pled guilty to

possession of less than one gram of methamphetamine.                The trial court’s

certification of appellant’s right to appeal states that this “is a plea-bargain case,

and the defendant has NO right of appeal.”

      On April 10, 2012, we sent the parties a letter notifying them that the

appeal could be dismissed unless any party filed a response showing grounds for

      1
       See Tex. R. App. P. 47.4.
continuing the appeal. See Tex. R. App. P. 25.2(d), 43.2(f). Appellant filed a pro

se response contending that he had filed a pretrial motion to suppress, which he

was trying to appeal. But his appointed counsel filed a response conceding that

appellant has no right of appeal.

      Appellant’s response does not show grounds for continuing the appeal.

Rule 25.2(a)(2) provides that a plea-bargaining defendant may appeal only

matters that were raised by written motion filed and ruled on before trial. Tex. R.

App. P. 25.2(a)(2); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006)

(requiring appellate courts to dismiss prohibited appeal without further action,

regardless of basis for appeal). There is no order from the trial court ruling on

appellant’s motion.2 Moreover, appellant signed written plea admonishments in

which he waived any right of appeal. Thus, we dismiss the appeal. See Tex. R.

App. P. 25.2(d), 43.2(f); Chavez, 183 S.W.3d at 680.



                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 14, 2012




      2
       Appellant waived a reporter’s record.


                                        2